          Case 8-20-08101-ast       Doc 28   Filed 02/11/21   Entered 02/11/21 10:29:19




SILLS CUMMIS & GROSS P.C.
Gregory A. Kopacz, Esq.
One Riverfront Plaza
Newark, New Jersey 07102
Telephone: 973-643-7000
Facsimile: 973-643-6500
Email: gkopacz@sillscummmis.com

Counsel to Public Service Enterprise
Group Long Island LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                            Chapter 7

NYKILAS J. DINUBILA                               Case No. 20-72042 (AST)

                       Debtor.


PUBLIC SERVICE ENTERPRISE GROUP
LONG ISLAND LLC,
                                                  Adv. Pro. No. 20-08101 (AST)
                       Plaintiff,

                 v.

NYKILAS J. DINUBILA

                       Defendant.


NYKILAS J. DINUBILA,

                       Third-Party Plaintiff,

                 v.

SHARYN L. PADULA AND DAVID
PADULA

                       Third-Party Defendants.


                                     AMENDED COMPLAINT



7634889
          Case 8-20-08101-ast      Doc 28     Filed 02/11/21     Entered 02/11/21 10:29:19




           Plaintiff, Public Service Enterprise Group Long Island LLC (“PSEG”), by its attorneys,

files this Amended Complaint against Debtor-Defendant Nykilas J. Dinubila (the “Defendant”)

to determine the non-dischargeability of a debt pursuant to 11 U.S.C. §§ 523(a)(2)(A),

523(a)(2)(B), 523(a)(4) and 523(a)(6), and alleges on knowledge as to itself and its own acts and

otherwise upon information and belief, as follows:

                                   JURISDICTION AND VENUE

           1.     This adversary proceeding is brought in connection with the above-captioned

chapter 7 case.

           2.     The Court has jurisdiction over this adversary proceeding under 28 U.S.C. §§

157(a) and 1334(b).

           3.     Venue is proper under 28 U.S.C. §§ 1408 and 1409(a).

           4.     This is core proceeding under 28 U.S.C. § 157(b).

           5.     PSEG consents to the entry of final orders or judgments by this Court.

                                            THE PARTIES

           6.     Plaintiff PSEG is a limited liability company organized pursuant to the laws of the

State of New York and maintains its principal place of business at 333 Earle Ovington

Boulevard, Uniondale, New York. PSEG operates the Long Island Power Authority’s electric

system.

           7.     Defendant is an individual with a residence located at 6 Awixa Place, Selden,

New York (the “Residence”).

                                    FACTUAL BACKGROUND

           8.     On May 13, 2020 (the “Petition Date”), Defendant filed a voluntary petition for

relief under chapter 7 of title 11 of the United States Code (the “Bankruptcy Code”).

           9.     Prior to the Petition Date, on or around March 3, 2009, Defendant executed an


                                                   2
7634889
          Case 8-20-08101-ast            Doc 28       Filed 02/11/21        Entered 02/11/21 10:29:19




Application & Contract (the “Application & Contract”),1 establishing an account pursuant to

which: (i) electrical and related services would be provided to the Residence, and (ii) Defendant

agreed to pay all applicable rates and charges for such services.

           10.      In the Application & Contract, the Defendant falsely stated that he was employed

at GMS Drum Co.

           11.      On or around February 21, 2018, PSEG performed an inspection of the electrical

meter at the Residence (the “Inspection”) and determined that the meter had been tampered with

so as to cause the meter to indicate less electricity had been delivered to the Residence than had

been actually delivered (the “Tampering”).

           12.      In addition, the Inspection revealed the following damage to PSEG’s property as a

result of the Tampering: (i) the snap lock had been altered and worn; (ii) the red seal and the rear

of the lock was missing; (iii) there was an inversion wear pattern on the meter blades and the

blades were worn to copper and the meter jaws had wear on them; (iv) the bypass mechanism

was badly worn; and (v) the paint was worn off the meter pan cover and the latch due to

excessive access to the meter pan.

           13.      Subsequently, PSEG issued to the Defendant a report of the Inspection and related

documentation (collectively, the “Inspection Report”),2 which reflected amounts owed for

unpaid electricity for the period from March 26, 2012 to February 21, 2018 ($16,827.56), plus

the costs of the Inspection and remediation of the Tampering ($2,050.73).

           14.      Between March 26, 2012 and February 21, 2018, PSEG provided Defendant with

electricity and related services pursuant to the terms of the Application & Contract.

           15.      The electrical meter associated with the Defendant’s account is PSEG’s property.


1
    A true and correct copy of the Application & Contract is attached as Exhibit 1.
2
    A true and correct copy of the Inspection Report is attached as Exhibit 2.


                                                            3
7634889
          Case 8-20-08101-ast       Doc 28      Filed 02/11/21     Entered 02/11/21 10:29:19




           16.   The Tampering was not caused by a defective meter or meter malfunction.

           17.   As of the Petition Date, Defendant was indebted to PSEG in the total amount of

no less than $18,878.29 (the “Claim”).

                                 RELEVANT LEGAL AUTHORITY

           18.   Under NEW YORK PENAL LAW §165.15(4) (Theft of services), proof that an

electrical meter:

                 has been tampered with or otherwise intentionally prevented from
                 performing its functions . . . shall be presumptive evidence that the
                 resident to whom the service which is at the time being furnished by or
                 through such equipment has, with intent to avoid payment by himself or
                 another person . . . created or caused to be created with reference to such
                 equipment, the condition so existing.

           19.   In addition, NEW YORK PENAL LAW §165.15(4) provides that:

                 A person who tampers with such a device or equipment without the
                 consent of the supplier of the service is presumed to do so with intent to
                 avoid, or to enable another to avoid, payment for the service involved.

           20.   Subsections (a)(2), (4) and (6) of section 523 of the Bankruptcy Code provide, in

pertinent part, as follows.

                 (a) A discharge under section 727, 1141, 1192, 1228(a), 1228(b), or
                     1328(b) of this title does not discharge an individual debtor for any
                     debt . . .

                     (2) for money, property, services, or an extension, renewal, or
                     refinancing of credit, to the extent obtained by—

                        (A) false pretenses, a false representation, or actual fraud, other
                        than a statement respecting the debtor’s or an insider’s financial
                        condition;

                        (B) use of a statement in writing –

                              (i) that is materially false;

                              (ii) respecting the debtor’s or an insider’s financial condition;

                              (iii) on which the creditor to whom the debtor is liable for such
                              money, property, services, or credit reasonably relied; and


                                                      4
7634889
          Case 8-20-08101-ast      Doc 28     Filed 02/11/21     Entered 02/11/21 10:29:19




                             (iv) that the debtor caused to be made or published with intent
                             to deceive . . .

                      (4) for fraud or defalcation while acting in a fiduciary capacity,
                      embezzlement, or larceny . . .

                      (6) for willful and malicious injury by the debtor to another entity or
                      to the property of another entity . . .

                                      CLAIMS FOR RELIEF

I.         First Claim for Relief – 11 U.S.C. § 523(a)(2)(A)

           21.    PSEG repeats and re-alleges each and every allegation set forth above as though

set forth fully herein.

           22.    In the Application & Contract, Defendant materially misrepresented that he was

employed at GMS Drum Co.

           23.    Defendant knew the representation regarding his employment was false at the

time it was made.

           24.    Defendant made the false representation regarding his employment deliberately

and intentionally with the intention and purpose of deceiving PSEG and to induce PSEG to

supply electricity and related services to the Residence.

           25.    PSEG actually and justifiably relied upon the Application & Contract and the

Defendant’s false representation regarding his employment in agreeing to supply electricity and

related services to the Residence and suffered damages as a direct and proximate result thereof.

           26.    The Claim constitutes a claim for money, property, services, or an extension,

renewal, or refinancing of credit obtained by Defendant’s false pretenses, a false representation,

or actual fraud, other than a statement respecting the debtor’s or an insider’s financial condition.

           27.    Based on the foregoing, the Claim should be excepted from Defendant’s

discharge pursuant to section 523(a)(2)(A) of the Bankruptcy Code.



                                                   5
7634889
          Case 8-20-08101-ast      Doc 28     Filed 02/11/21     Entered 02/11/21 10:29:19




II.        Second Claim for Relief – 11 U.S.C. § 523(a)(2)(B)

           28.    PSEG repeats and re-alleges each and every allegation set forth above as though

set forth fully herein.

           29.    In the Application & Contract, Defendant stated that he was employed at GMS

Drum Co.

           30.    Defendant’s statement in the Application & Contract regarding his employment

was made in writing.

           31.    Defendant’s statement in the Application & Contract regarding his employment

was materially false.

           32.    Defendant knew the representation regarding his employment was false at the

time it was made.

           33.    Defendant’s statement in the Application & Contract regarding his employment

was a statement in respect of his financial condition.

           34.    PSEG reasonably relied upon the Application & Contract and the Defendant’s

false statement regarding his employment in agreeing to supply electricity and related services to

the Residence and suffered damages as a direct and proximate result thereof.

           35.    Defendant made the false statement regarding his employment in the Application

& Contract with intent to deceive and to induce PSEG to supply electricity and related services

to the Residence.

           36.    The Claim constitutes a claim for money, property, services, or an extension,

renewal, or refinancing of credit obtained by Defendant’s use of a statement in writing – (i) that

is materially false, (ii) respecting the debtor’s or an insider’s financial condition; (iii) on which

PSEG reasonably relied; and (iv) that the Defendant caused to be made or published with intent

to deceive.


                                                   6
7634889
          Case 8-20-08101-ast      Doc 28    Filed 02/11/21     Entered 02/11/21 10:29:19




           37.    Based on the foregoing, the Claim should be excepted from Defendant’s

discharge pursuant to section 523(a)(2)(B) of the Bankruptcy Code.

III.       Third Claim for Relief – 11 U.S.C. § 523(a)(4)

           38.    PSEG repeats and re-alleges each and every allegation set forth above as though

set forth fully herein.

           39.    Defendant unlawfully and with fraudulent intent, converted and misappropriated

electricity and related services from PSEG.

           40.    The Claim constitutes a claim against Defendant for larceny.

           41.    Based on the foregoing, the Claim should be excepted from Defendant’s

discharge pursuant to section 523(a)(4) of the Bankruptcy Code.

IV.        Fourth Claim for Relief – 11 U.S.C. § 523(a)(6)

           42.    PSEG repeats and re-alleges each and every allegation set forth above as though

set forth fully herein.

           43.    Defendant willfully and maliciously damaged PSEG’s property through the

Tampering with the electrical meter.

           44.    The Claim constitutes a claim against Defendant for willful and malicious injury

by Defendant to PSEG or its property.

           45.    Based on the foregoing, the Claim should be excepted from Defendant’s

discharge pursuant to section 523(a)(6) of the Bankruptcy Code.

                                   RESERVATION OF RIGHTS

           46.    The Claim may also be non-dischargeable under additional provisions of the

Bankruptcy Code or pursuant to applicable law, and PSEG may have other claims or causes of

action against the Defendant. All of PSEG’s rights, remedies, claims, causes of action and

defenses are expressly reserved and preserved.


                                                  7
7634889
          Case 8-20-08101-ast    Doc 28    Filed 02/11/21    Entered 02/11/21 10:29:19




                                         CONCLUSION

           WHEREFORE, PSEG respectfully requests the entry of a judgment: (a) declaring the

Claim non-dischargeable under Bankruptcy Code section 523(a); (b) awarding PSEG its costs,

disbursements and legal fees; and (c) awarding PSEG such additional relief as is just and proper.

 Dated: February 11, 2021
                                                   SILLS CUMMIS & GROSS P.C.

                                                   /s/ Gregory A. Kopacz
                                                   Gregory A. Kopacz, Esq.
                                                   One Riverfront Plaza
                                                   Newark, New Jersey 07102
                                                   Telephone: 973-643-7000
                                                   Facsimile: 973-643-6500
                                                   Email: gkopacz@sillscummmis.com

                                                   Counsel to Public Service Enterprise Group
                                                   Long Island LLC




7634889
          Case 8-20-08101-ast   Doc 28   Filed 02/11/21    Entered 02/11/21 10:29:19




                                         Exhibit 1

                                  Application & Contract




7634889
Case 8-20-08101-ast   Doc 28   Filed 02/11/21   Entered 02/11/21 10:29:19
Case 8-20-08101-ast   Doc 28   Filed 02/11/21   Entered 02/11/21 10:29:19
          Case 8-20-08101-ast   Doc 28   Filed 02/11/21   Entered 02/11/21 10:29:19




                                         Exhibit 2

                                     Inspection Report




7634889
                               Case 8-20-08101-ast              Doc 28        Filed 02/11/21            Entered 02/11/21 10:29:19
Revised October 28, 2014


                    REVENUE INTEGRITY ELECTRIC FIELD INVESTIGATION REPORT
                    FIELD INVESTIGATOR(S): 75000250                                            WORK FUNCTION: UMS
              DATE: 2/21/18     START: 8:30         FINISH: 10:00                              WORK
                                                                                               WORK FUNCTION:
                                                                                                    FUNCTION:
                                                                                               CUSTOMER CONTACT?               YES              NO

              NAME:   Nykilas Dinubila                                                                CONDITION SHOWN TO (NAME/RELATIONSHIP):
              STREET:      6 Awixa place                                                              Met with Sharyn Padula/ claims to be
                                                                                                                customers mother
              TOWN: Selden
                  ACCOUNT NO.:     XXX-XX-XXXX-3                RATE:   180                          LOAD CHECK?             YES       NO            REFUSED

              DATE: 2/21/18         MTR #: 99304285                INDEX:      30501             MRP: SEE SHEET        CONSTANT:      1               SCALE:

              DEM. FND:             DEM. LEFT:                  TYPE:         SOCKET          A BASE         2W       3W       4W           VOLTS:     240
              SEAL NO.:                                    INTACT             MISSING          CUT          ALTERED          OTHER          MTR. LOC.     7
  FOUND




              MTR PAN LOCKED?         YES    NO       LOCKING DEVICE:                   PSL         TPR      PTL       M/L         PADLOCK             OTHER

              LOCK CONDITION:             GOOD            ALTERED             BROKEN            MISSING             OTHER:

              BYPASS FOUND?           YES        NO   /    BYPASSING?             YES          NO       TYPE BYPASS:          MANUAL            AUTO.

              C.T. SIZE:                                          POLARITY OK?                 YES           NO        SHUNTED?                 YES           NO

               DATE: 2/21/18          MTR #: 80402525                           00000                      RXR-SD                           1
  INSTALLED




                                                                    INDEX:                      TYPE:                        CONSTANT:                 SCALE:

                              LOCKING DEVICE:             PSL           TPR         PTL              M/L          PADLOCK            OTHER: P/S

                                                          SEAL NOS:     PSL #1070446 % P/S# 361233
              SERVICEMAN’S NAME:                                  EMP. NO.:                    DEPT.:
                        FOUND                               LEFT                                               METER TEST RESULTS
              VOLTS                AMPS          VOLTS                    AMPS            FL                   99.64           SHOP
   AØ                 123            1      AØ             123                1           LL                   100.01          FIELD
   BØ                 122           1.5     BØ             122            1.58            FA                   99.72           SHELF            88
   CØ                                       CØ                                            DEMAND                               OFFICE           Brentwood
   Ø TO Ø               245                 Ø TO Ø         245                            TEST DATE            3/1/18          PHOTOS

                                                                CONDITIONS FOUND IN FIELD

       POTENTIAL SHUNT OPEN                  FOREIGN OBJECT IN METER                    BLADES WORN/PITTED                     ADJ. SCREWS MARRED
       ATTACHMENTS TO POT. SHUNT             JUMPERS CONNECTED TO METER                 JAWS WORN/PITTED                       HOLE IN METER GLASS
       SHUNT SCREWS MARRED                   JUMPERS IN PAN                             DIALS OUT OF ALIGN/MISSING             WRONG MTR/WIRING
       POTENTIAL COIL BAD                    UPSIDE DOWN METER                          REG. SCREWS MARRED/MISSING             TAPS AT WEATHERHEAD
       FOREIGN METER                         INNER SEAL MISSING                         BEARING SCREWS MARRED                  UNDERGROUND TAP


     UNMETERED SERVICE SUSPECTED                                              UNBILLED SERVICE                                 TAMPERING SUSPECTED




                                                          LOAD CHECK ANALYSIS / INSPECTION
  APPLIANCE                   WATT/BTU      APPLIANCE             WATT/BTU              APPLIANCE           WATT/BTU          APPLIANCE              WATT/BTU
   A/C CENT                                   HOT TUB                                    FREEZER                                DRYER
  A/C ROOM                                   POOL SIZE                                   REFRIG.                              FLOOD LTS.
  A/C ROOM                                  POOL PUMP                                      OVEN                                 LIGHTS
  A/C ROOM                                  WTR. PUMP                                     RANGE                                   T.V.
  A/C ROOM                                  WATER BED                                    BROILER                                 MISC.
  AIR COMP.                                  BASEBRD.                                   MICROWV.                                 MISC.
  DEHUMID.                                  SPACE HTR.                                  DISHWSHR.                                MISC.
                           Case 8-20-08101-ast    Doc 28   Filed 02/11/21    Entered 02/11/21 10:29:19
Revised October 28, 2014


             REVENUE INTEGRITY ELECTRIC FIELD INVESTIGATION REPORT

  HEAT PUMP                           WTR. HTR.                  WASH MCH.                    MISC.
  IF SUMMER & HAS A/C, IS THE A/C ON?   YES    NO IF YES, SPECIFY WHICH ONE(S):
  IF SUMMER & HAS POOL, IS PUMP ON?     YES    NO COMMENTS:
  IF HAS HOT TUB, IS IT ON?   YES    NO IS IT COVERED?     YES   NO IF ON, WHAT IS THE TEMPERATURE?          °
  COMMENTS: Tampering
  IS THERE ADDTIONAL CASE DOCUMENTATION?   YES    NO IF YES, WHAT TYPES?                SEE WORKBOOK     PHOTOS
     SEALS   LOCKS    JUMPERS    OTHER IF OTHER, SPECIFY:

FIELD INVESTIGATOR(S): 75000250
DATE: 2/21/18
CUSTOMER NAME: Nykilas Dinubila
ACCOUNT NO.: XXX-XX-XXXX-3

FIELD SUPERVISOR INITIALS ___________              DATE ___________


REMARKS:

A UMS was submitted on Saturday 11-21-2015, stating that the bypass for this account was opened.

I made numerous attempts to access this electric service. The gate is usually locked, with a large dog near the
meter pan area.

I visited this account on 2-13-2018. There was no answer at the front door; however it appeared an adult
woman was watching me. I was able to take a picture from over the locked gate (the large dog was not outside
today). Electric meter # 99304285 was at index 30421. The large dog was let outside while I obtained the
picture. It appears this dog is used as a deterrent to read or access the electric meter for this account from
within the customers yard, however can be read over the fence from a neighbor’s yard. The picture is on the
shared drive.
*Note- It appears from over the fence that the snap lock is intact on the meter pan; however the red seal is
missing from the snap lock.

Eventually on 2-21-2018 I was able to gain access to the electric service for this account. A woman answered
the front door today. She stated she was the wife of the customer of record “Nykilas Dinubila” (eventually she
admitted she was the mother of the customer of record). Based on her NYS driver’s license, the woman’s
name is Sharyn Padula. I obtained a picture of her driver’s license, see shared drive. She allowed me access to
the electric meter. Electric meter # 99304285 was at index 30501. I found the snap lock tampered with and the
red seal missing. The snap lock appeared to be locked, however upon examination of it; I found the lock to be
glued to the meter pan latch. The rear of the lock was missing. This lock can be opened at will, and then
simply glued closed. The snap lock appears to be extremely worn and handled (the snap lock is in an evidence
bag attached to this report). Upon inspection of electric meter # 99304285, it has been tampered with, there is
an inversion wear pattern on the blades, this meter has been pulled and inverted many times, and the blades
are worn to copper. I took this meter into my possession today (currently located in the Brentwood evidence
room, location # 88, and shop tested within range on 3-1-2018). While inspecting the meter pan, I found the
bypass mechanism so badly worn, due to excessive engagement, the jaws have wear, and the paint was worn
off of the meter pan cover and the latch due to excessive access to this meter pan; I explained to Sharyn
Padula that the meter pan needs to be replaced. She handed her cell phone to me, the person on the phone
stated he was the customer of record, Nykilas Dinubila. I explained to the person on the phone that the meter
                           Case 8-20-08101-ast   Doc 28   Filed 02/11/21   Entered 02/11/21 10:29:19
Revised October 28, 2014


             REVENUE INTEGRITY ELECTRIC FIELD INVESTIGATION REPORT

pan must be replaced, he said ok. I then installed new AMI electric meter# 804025225 at index 00000x1. I
then locked and sealed the meter pan closed. I photographed the as found and left condition (pictures on our
shared drive). I asked to perform a load analysis, Sharyn Padula as well as the person on the cell phone denied
me access for a load analysis for today, then stated maybe in the future. I asked to interview this person on the
cell phone, he refused.

Today, after I left this electric account location, 2-21-2018. A call was taken by a PSEGLI customer
representative. The representative believed this call was a security concern; due to the fact the caller wanted
exclusively the PSEGLI worker to return to the account location that replaced the electric meter today. Due to
this concern, I scheduled corporate security to accompany me to this account location on 2-22-2018.
Corporate security discovered the customer of record does in fact have a NYS pistol permit.

On 2-22-2018 I visited this account with corporate security and another investigator. I spoke with Sharyn
Padula at the front door. I asked what she needed me back here for. She called her husband, David Padula and
handed me the phone. I asked how I could help him. He said he was David Padula, I said you sound exactly
like the person I spoke with on the phone yesterday, and you stated yesterday you were Nykilas Dinubila, he
said well I really own the house and today he is David Padula. I asked him who was tampering with the utility
lock on his meter pan. He stated he glued the lock closed one time only during hurricane Sandy, and the meter
pan has never been opened since then (even though the meter reader found the bypass engaged on 11-21-
2015) I explained he needed the meter pan replaced due to the bypass having excessive wear. He said he will
have it replaced. I asked if I could perform a load analysis, he said yes. I unlocked the meter pan; I left a seal
so his electrician could access the meter pan.

Today 2-22-2018 Sharyn Padula granted me access to perform a load analysis. See attached below.

On 2-27-2018 I visited this account location. I found the meter pan replaced. Sharyn Padula gave me the
removed meter pan into my possession, currently located in the Brentwood evidence room location, “floor”. I
photographed the new meter pan and then locked and sealed it closed.


Ok to back bill this account for tampering.
Please pull a 6 year history statement and review the billing.
                           Case 8-20-08101-ast   Doc 28   Filed 02/11/21   Entered 02/11/21 10:29:19
Revised October 28, 2014


             REVENUE INTEGRITY ELECTRIC FIELD INVESTIGATION REPORT




Load Analysis

Living room
1, 65 “ TV
1, cable box
1, electric fireplace 2KW
1, large stereo

Kitchen
1, range oven 8kw
1, exhaust fan
3, 25 watt bulbs
1, 25 cu. Ft. refrigerator/freezer
1, microwave oven 1.5kw
1, toaster oven 1.5kw

Bathroom #1
1, exhaust fan
2, 25 watt bulbs

Bedroom #1
1, 32” TV
1, X-box game

Bedroom #2
1, 19” TV
1, cable box

Bathroom #2
1, Jacuzzi tub
1, stereo
3, 10 watt bulbs

Master bedroom
1, 42”TV
1, cable box
1, 17” monitor
1, desk top computer
                           Case 8-20-08101-ast   Doc 28   Filed 02/11/21   Entered 02/11/21 10:29:19
Revised October 28, 2014


             REVENUE INTEGRITY ELECTRIC FIELD INVESTIGATION REPORT


Basement
21, large concert speakers
1, large amplifier
1, 65” projection TV
5, 10 watt bulbs
1, 32”TV
1, 2 cu. Ft. refrigerator
1, 8,000 btu air conditioner
1, electric space heater 1.5kw
1, washing machine, large
1, electric clothes dryer

Boiler room
1, 100,000 btu oil fired boiler
1, circulator pump .7 amps
1, oil burner head ¼ hp
1, 24”TV

Outside load

Shed no access, electric wires leading to shed from house.

1, 10 cu. Ft. chest freezer
2, small ponds, approx. 1/16 hp pumps, each pond
1, swimming pool, not in use at this time, pump size approx. ½ hp
4, 65 watt bulbs

Porch
1, window air conditioner approx. size 12,000 btu’s
  Case 8-20-08101-ast       Doc 28    Filed 02/11/21     Entered 02/11/21 10:29:19



                                 PSEG Long Island
                                 PO Box 9083, Melville, NY 11747-9083




Direct Dial Number: (631) 844-3824


May 17, 2018

 Nykilas Dinubila
6 Awixa Place
Selden, NY 11784

Re: Account No. XXX-XX-XXXX-3

Dear Mr. Dinubila:

During an inspection of your electric meter and service on February 21, 2018 we found
the following conditions: the snap lock had been altered and worn, the red seal and the
rear of the lock was missing, there was an inversion wear pattern on the meter blades
and the blades were worn to copper and the meter jaws have wear on them. In addition
to the above, our investigator found the bypass mechanism badly worn, and the paint
was worn off the meter pan cover and the latch due to excessive access to the meter
pan.

The estimated unrecorded consumption of 89898 KWH from March 26, 2012 to
February 21, 2018 the amount of $16,827.56 is being charged to the above account.
This consumption was based on the load check performed at the premises.

In addition to the back bill of unrecorded usage, the total amount of $2,050.73 has been
charged to the above account. This amount represents the cost of our investigation,
including time and materials. Enclosed, please find the billing calculations used to
determine the above charge.

We have estimated the unrecorded consumption on the fairest possible basis; however,
if there are any pertinent factors which you feel we may have been unaware of, please
bring them to our attention.

We will be pleased to provide you with any additional information regarding this matter
that you might require and/or to discuss arrangement for payment.


Yours truly,

Ms. S. Aste
PSEG Long Island
Revenue Integrity Department
                        Case 8-20-08101-ast      Doc 28     Filed 02/11/21      Entered 02/11/21 10:29:19
                                                             Rate 180

NAME:       Nykilas Dinubila
STREET:     6 Awixa Place
TOWN:       Selden, NY 11784
ACCT.#      XXX-XX-XXXX-3                                                                               Enter Tax %      0.02500

                      Billed     Billed        Billed            Summer         Winter       *Revised     Revised      Revised
 Date       # Days    Consump.   Amount        Tax                 61.01           47.61     Consump.     Amount       Tax
 03/26/12
 05/22/12        57        609       $122.63        $3.07                             2714       2714        $482.25             $12.06
 09/26/12       127       1687       $349.74        $8.75               7748                     7748      $1,471.60             $36.79
 05/24/13       240       2568       $571.77       $14.37                            11426      11426      $2,195.06             $54.88
 09/20/13       119       1478       $336.89        $8.42               7260                     7260      $1,588.87             $39.72
 05/22/14       244       2014       $489.79       $12.24                            11617      11617      $2,437.49             $60.94
 09/25/14       126       1072       $240.09        $6.00               7687                     7687      $1,352.21             $33.81
 05/27/15       244       2339       $540.08       $13.51                            11617      11617      $1,897.52             $47.44
 09/26/15       122       1518       $311.37        $7.79               7443                     7443      $1,443.21             $36.08
 05/26/16       243       2957       $588.34       $14.72                            11569      11569      $2,038.38             $50.96
 09/27/16       124       1831       $389.94        $9.75               7565                     7565      $1,518.39             $37.96
 05/24/17       239       2334       $512.41       $12.80                            11379      11379      $2,137.36             $53.43
 09/23/17       122        963       $318.78        $7.97               7443                     7443      $1,539.09             $38.48
 02/21/18       151       1390       $319.11        $7.98                             7189       7189      $1,406.74             $35.17

              2158       22760    $5,090.94    $127.37                  45147        67511     112658    $21,508.17         $537.70


Revised Consump :        112658 Revised Amount:                                   $21,508.17 Revised Tax:                    $537.70
Billed Consump: -         22760 Billed Amount: -                                   $5,090.94 Billed Tax: -                   $127.37
Debited Consump:          89898 Debited Amount:                                   $16,417.23 Debited Amount:                 $410.33

Comments:
                                                                                              TOTAL :    $16,827.56
           Case 8-20-08101-ast   Doc 28           Filed 02/11/21    Entered 02/11/21 10:29:19
                                   REVENUE INTEGRITY

NAME:   Nykilas Dinubila
STREET: 6 Awixa Place                                      COST OF INVESTIGATION ANALYSIS
TOWN:   Selden, NY 11784
ACCT.#        XXX-XX-XXXX-3                                         RATE:              180



PART 1: Personnel Costs
                                  Date             Time (Hrs) X Hrly. Rate = Cost
A. Field Investigator            2/21/18-4/2/18        19.00       $64.50      $1,225.50
                                  02/22/18              2.00       $64.50       $129.00
                                                                                 $0.00
                                                                             Sub-Total :     $1,354.50

                                  Date             Time (Hrs) X Hrly. Rate = Cost
B. Serviceperson        #1        02/22/18             2.00        $42.39       $84.78
                        #2        02/22/18             2.00        $42.39       $84.78
                                                                                 $0.00
                                                                             Sub-Total :        $169.56

                                  Date             Time (Hrs) X Hrly. Rate = Cost
C. Meter Tester                   03/01/18             0.50        $43.84       $21.92
                                                                                 $0.00
                                                                             Sub-Total :         $21.92

                                  Date             Time (Hrs) X Hrly. Rate = Cost
D. Clerical                                                                      $0.00
                                                                                 $0.00
                                                                             Sub-Total :          $0.00

                                  Date             Time (Hrs) X Hrly. Rate = Cost
E. Billing Representative         05/17/18             7.50        $58.92       $441.90
                                                                                 $0.00
                                                                             Sub-Total :        $441.90

                                  Date             Time (Hrs) X Hrly. Rate = Cost
F. Supervisor, Field                                                             $0.00
                                                                                 $0.00
                                                                             Sub-Total :          $0.00

                                  Date             Time (Hrs) X Hrly. Rate = Cost
G. Supervisor, Office                                                            $0.00
                                                                                 $0.00
                                                                             Sub-Total :          $0.00

                                  Date             Time (Hrs) X Hrly. Rate = Cost
H. Legal                                                                         $0.00
                                                                                 $0.00
                                                                             Sub-Total :          $0.00

                                                  Page 2 of 3
             Case 8-20-08101-ast     Doc 28        Filed 02/11/21     Entered 02/11/21 10:29:19
                                      REVENUE INTEGRITY

Summary: Personnel Costs

Total (A-H) times                                    Transportation Costs      = Total Personnel Cost

 $1,987.88                               +               $16.00                =       $2,003.88




PART 2: Materials Costs

A. Metering Equipment               Meter Type          Size      Manufact. Q           Cost
                                        MX             CL-200     Landis & Gyr 1       $26.39




                                                                                   Sub-Total :      $26.39

B. Locking Devices                  Lock Type        Manufact.     Unit Cost Q          Cost
                                   Power Safe Lock    Highfield      $12.66    1       $12.66
                                    Plastic Seal       Brooks         $1.20    1        $1.20
                                    Snap Lock         Highfield       $2.50    1        $2.50

                                                                                   Sub-Total :      $16.36

C. Hardware (Wire and                   Item          Unit Cost     Quantity   =        Cost
   Misc. Materials)                Digital Photos       $0.10         41               $4.10




                                                                                   Sub-Total :          $4.10


Summary: Materials Costs

Total Materials Cost                                                                 GRAND TOTAL OF
                                                                               Personnel & Materials Costs
   $46.85
                                                                                      $2,050.73
 Comments:




                                                   Page 3 of 3
